Citation Nr: 0838262	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-38 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation for bilateral defective hearing 
in excess of 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1962 to January 
1967, from July 1994 to August 1995, and from October 1995 to 
August 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in June 2005, which granted service 
connection for bilateral defective hearing and assigned a 
noncompensable (zero percent) rating effective August 29, 
2004.

During the course of the current appeal, the RO has taken 
action on several issues and, in part as a result, service 
connection is now also in effect for residuals of fracture, 
right clavicle, rated as 20 percent disabling; tinnitus, 
rated as 10 percent disabling; residuals of injury to the 
left shoulder, rated as 10 percent disabling; and residual 
scar on the left lateral knee, rated at 0 percent.  

The veteran and his spouse provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the RO in January 2007; a transcript is of record.  (Tr.)

The appeal was remanded by the Board in June 2007 for 
development to include additional evidence and a new 
audiometric examination.  In a subsequent rating in July 
2008, the VARO increased, from noncompensable to 10 percent, 
the rating assigned for the veteran's defective hearing.  
However, since that is not the maximum rating available, the 
case has been returned to the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran withdrew in writing his appeal on the issue of an 
increased rating for defective hearing.



CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issue of entitlement to an evaluation for bilateral defective 
hearing in excess of 10 percent disabling, the Board does not 
have jurisdiction to consider that claim.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issue of entitlement to an  increased evaluation for 
bilateral defective hearing was fully developed by the RO and 
certified to the Board on appeal.  As noted above, the Board 
remanded the case when the rating was at a noncompensable 
level, and the VARO subsequently raised it to 10 percent 
disabling.

In correspondence from the veteran, on a VA Form 21-4238, 
dated August 21, 2008, and received September 12, 2008, he 
indicated that he was accepting the 
10 percent rating for his hearing loss and wished to close 
his appeal. 

There remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Thus, the Board 
does not have jurisdiction to review them, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).




ORDER

The appeal for entitlement to an evaluation for bilateral 
defective hearing, in excess of 10 percent disabling, is 
dismissed.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


